Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 102
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a) (1) as being unanticipated by Hashimoto (US 2021/0181709 A1).
As to claim 1 and 10, Hashimoto teaches a method performed by a computer system, the method comprising: 
determining a division of task types among processing cores of a multicore processor in a motion control system (in step S3, the CPU of the servo amplifier 4 receives the trace setting information and starts a pre-preparation process so as to satisfy the trace start condition included in the trace setting information. Next, in step S4, the CPU of the controller 3 transmits a trace trigger to the servo amplifier 4 by synchronous communication using a synchronous task... The form of the bit information of the trace trigger will be described later in detail with reference to, paragraphs [46- 48]; configured to execute two types of tasks, i. e., a synchronous task and an asynchronous task, in a time division manner by interrupt processing of the CPU. The synchronous task is a task that is executed with the highest priority in synchronization with the synchronous communication cycle as in the generation and transmission processing of the motion control command described above, and the asynchronous task is a task that asynchronously executes processing with a relatively low priority so as not to affect the execution of the synchronous task, paragraphs [43-48]; “the controller 3 of the illustrated example is configured to execute two types of tasks, i. e., a synchronous task and an asynchronous task, in a time division manner by interrupt processing of the CPU. The synchronous task is a task that is executed with the highest priority in synchronization with the synchronous communication cycle as in the generation and transmission processing of the motion control command described above, and the asynchronous task is a task that asynchronously executes processing with a relatively low priority so as not to affect the execution of the synchronous task”. The “task” is similar as a motion control program. The “synchronous task and synchronous task” is similar as “program tasks” as recited in claim),
 the task types being different types of program tasks in a motion control program targeted for execution by the motion control system (to execute two types of tasks, i. e., a synchronous task and an asynchronous task, in a time division manner by interrupt processing of the CPU, paragraphs [40-48]) and the division assigning two or more task types to respective processing cores of the multicore processor (the CPU of the server 2((associate CPU)) transmits a logging start command to the asynchronous task of the controller 3 so as to start generation of logging data related to the control of the drive machine 1 corresponding to the user's operation or a predetermined setting condition”. Fig.1 shows server 2 associated with calendar IC corresponding with asynchronous tasks. The “server 2 associate with calendar IC” is similar as one of the processing cores. The “server 2 associate with calendar IC” is associated with asynchronous task of processing core of among processing cores of a multicore processor.
Paragraphs [44-48], Hashimoto discloses “the CPU of the controller 3 (associated with machine (associate CPU)) transmits a trace trigger to the servo amplifier 4 by synchronous communication using a synchronous task. The “a synchronous task” is similar as program tasks of a motion control program as recited in claim. The “CPU of the controller 3 (associated with machine (associate CPU) is similar as one of processing core of among processing cores of a multicore processor. The “the CPU of the controller 3 (associated with machine (associate CPU))” associates with asynchronous task of processing core of among processing cores of a multicore processor, paragraphs [46- 48]);
generating a configuration file embodying the division of task types (generates logging data to which information of the acquisition time is added in each data unit. Although the types of time-series data shown in FIG. 2 are limited for reasons of space, various types of time-series data such as sequence control commands directly output from the controller 3 to the drive machine 1, speed deviations and estimated disturbances detectable by the servo amplifier 4, and state data such as temperature and humidity inside the servo amplifier 4 may be included in the logging data (trace data), paragraphs [36- 38]); and 
saving the configuration file in a memory or storage device (creates logging data to which information of the acquisition time is given to each data unit based on the transmission time t1 (see FIG. 9 described later). Next, in step S14, the CPU of the controller 3 transmits the logging data created in step S13 to the server 2 by an asynchronous task. Next, in step S15, the CPU of the server 2 stores the logging data received from the controller 3 and uses it for later analysis), for processing by the motion control system that implements the motion control program (the subordinate controller and the superordinate controller transmit and receive important control commands)corresponds to the motion control command in this embodiment) with high priority through synchronous communication in a predetermined cycle, and transmit and receive information with low priority through asynchronous communication. In recent years, for the purpose of abnormality prediction and optimization in operation control of an industrial equipment system, development of a collection technique and an analysis technique of various data related to control of electrical device has been advanced) (paragraphs [56-64]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2021/0181709 A1) in view of Harmiton (US 2020/0042912 A1).
As to claims 2 and 11, Hashimoto does not teach wherein determining the division of task type comprises receiving user input indicating a user-selected strategy for core management from among a plurality of selectable strategies for core management. However, Berme teaches wherein determining the division of task type comprises receiving user input indicating a user-selected strategy for core management from among a plurality of selectable strategies for core management (a display for a graphical user interface that displays a service level heat map; a processor… electronically simulate a schedule of work item assignments for a discrete time interval based upon (i) a plurality of possible workflows for processing work items for each pending task in the electronically stored pending task list and (ii) an electronically stored schedule of available employees, each employee identified in the electronically stored schedule possessing at least one skill from a plurality of skills, each skill in the plurality of skills associated with a type of work item, and a plurality of work items, wherein the electronically simulating the schedule of work item assignments includes causing the processor , claims 28-30 ; automatically display , via a graphical user interface , a service level heat map , wherein the service level heat map comprises the assigned work items arranged in a matrix of employees versus time of day . the work items color coded based on a service goal , and wherein the arrangement of the color coding identifies an anticipated bottleneck… the processor is further instructed to receive an allocation plan with at least a minimum allocation percentage goal and maximum allocation percentage goal for each skill , and the determination of the allocation for each of the plurality of skills is at least partly based upon the allocation plan, claims 35-38);
each selectable strategy for core management defining a respective distribution of the task types among the processing cores of the multicore processor (The allocation plan 36 can also be manipulated by one or more manger 32 in order to adjust the urgency of particular tasks , alter schedules , change assignments , or change queue priorities, paragraphs [38-42]; each employee identified in the electronically stored schedule possessing at least one skill from a plurality of skills, each skill in the plurality of skills associated with a type of work item, and a plurality of work items, wherein the electronically simulating the schedule of work item assignments includes causing the processor to, electronically: determine each type of work item for which there are pending work items , claims 28-30).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determining the division of task type comprises receiving user input indicating a user-selected strategy for core management from among a plurality of selectable strategies for core management as teaching by Harmiton into the teaching of Hashimoto to improve customer service by improving responsiveness to customers as well as back office workflows designed to service customers.
As to claims 3 and 12, Harmiton teaches determining the division of task types further comprises displaying, via a display associated with the computer system, the selectable strategies for core management (automatically display, via a graphical user interface, a service level heat map , wherein the service level heat map comprises the assigned work items arranged in a matrix of employees versus time of day . the work items color coded based on a service goal, and wherein the arrangement of the color coding identifies an anticipated bottleneck… the processor is further instructed to receive an allocation plan with at least a minimum allocation percentage goal and maximum allocation percentage goal for each skill, 
and the determination of the allocation for each of the plurality of skills is at least partly based upon the allocation plan, claims 35-38). 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2021/0181709 A1) in view of Berme (US 9,081,436 B1).
As to claims 5 and 14,  the evaluated performance indicates at least one of: processing core utilization during the actual or simulated execution of the motion control program on the multicore processor; or task-execution timing violations, as defined by one or more performance requirements applicable to the motion control program, experienced during the actual or simulated execution of the motion control program on the multicore processor , However, Berme teaches the evaluated performance indicates at least one of: processing core utilization during the actual or simulated execution of the motion control program on the multicore processor; or task-execution timing violations, as defined by one or more performance requirements applicable to the motion control program, experienced during the actual or simulated execution of the motion control program on the multicore processor (the measurement and analysis system further comprises an instrumented motion capture glove configured to detect one or more finger motions of the subject while the subject performs the one or more simulated tasks, interactive games, training exercises, or balance tests, the instrumented motion capture glove being configured to output one or more third signals that are representative of the detected finger movement of the subject, the instrumented motion capture glove being operatively coupled to the data processing device, and the data processing device being configured to determine one or more finger positions of the subject during the performance of the one or more simulated tasks, interactive games, training exercises, or balance tests using the one or more third signals outputted by the instrumented motion capture glove, col. 6, lines 22-67).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the evaluated performance indicates at least one of: processing core utilization during the actual or simulated execution of the motion control program on the multicore processor; or task-execution timing violations, as defined by one or more performance requirements applicable to the motion control program, experienced during the actual or simulated execution of the motion control program on the multicore processor as teaching by Berme into the teaching of Hashimoto to efficiently perform the test.
Response to argument
According the remark, applicant argues Hashimoto does not disclose multicore processors and nothing about dividing program tasks of a motion control program among processing cores of a multicore processor. Examiner traverse applicant remarks.
In paragraphs [44-48], Hashimoto discloses “the controller 3 of the illustrated example is configured to execute two types of tasks, i. e., a synchronous task and an asynchronous task, in a time division manner by interrupt processing of the CPU. The synchronous task is a task that is executed with the highest priority in synchronization with the synchronous communication cycle as in the generation and transmission processing of the motion control command described above, and the asynchronous task is a task that asynchronously executes processing with a relatively low priority so as not to affect the execution of the synchronous task”. The “task” is similar as a motion control program. The “synchronous task and synchronous task” is similar as “program tasks” as recited in claim. Thus, the passage indicates dividing program tasks of a motion control program among processing cores of a multicore processor.
In paragraphs [44-48], Hashimoto discloses “the CPU of the server 2((associate cpu)) transmits a logging start command to the asynchronous task of the controller 3 so as to start generation of logging data related to the control of the drive machine 1 corresponding to the user's operation or a predetermined setting condition”. Fig.1 shows server 2 associated with calendar IC corresponding with asynchronous tasks. The “server 2 associate with calendar IC” is similar as one of the processing cores. The “server 2 associate with calendar IC” is associated with asynchronous task of processing core of among processing cores of a multicore processor.
Paragraphs [44-48], Hashimoto discloses “the CPU of the controller 3 (associated with machine (associate cpu)) transmits a trace trigger to the servo amplifier 4 by synchronous communication using a synchronous task. The “a synchronous task” is similar as program tasks of a motion control program as recited in claim. The “CPU of the controller 3 (associated with machine (associate cpu) is similar as one of processing core of among processing cores of a multicore processor. The “the CPU of the controller 3 (associated with machine (associate cpu))” is associated with asynchronous task of processing core of among processing cores of a multicore processor.
Thus, Hashimoto discloses dividing program tasks of a motion control program among processing cores of a multicore processor as claimed.


Allowable Subject Matter
Claims 4, 5, 6, 7, 8, 9, 13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195